EXHIBIT (10)S

 

2008 NAMED EXECUTIVE OFFICER

SUMMARY OF BASE SALARY, BONUS AWARD OPPORTUNITIES,

AND EXECUTIVE BENEFITS AND PERQUISITES

 

Base Salary

 

The table below sets forth the base salaries established for the 2008 fiscal
year for the Company’s Principal Executive Officer and Principal Financial
Officer and the next three most-highly compensated executive officers who were
serving in those capacities at December 31, 2007 (the “NEOs”).

 

Name and Principal Position

 

Amount

 

Douglas M. Baker, Jr.

Chairman of the Board, President and

Chief Executive Officer

 

$

1,000,000

 

Steven L. Fritze

Chief Financial Officer

 

$

475,000

 

James A. Miller

President Institutional

North America Sector

 

$

425,000

 

Thomas W. Handley

President Industrial and Services

North America Sector

 

$

400,000

 

Lawrence T. Bell

General Counsel and Secretary

 

$

375,000

 

 

Bonus Award Opportunities

 

The Company maintains annual cash incentive programs for executives referred to
as the Management Incentive Plan or MIP and Management Performance Incentive
Plan or MPIP.  The Company’s stockholders approved the current version of the
MPIP in 2004, an annual incentive plan under which awards should qualify as
performance based under Internal Revenue Code Section 162(m).  On February 20,
2008, as required under the terms of the MPIP, the Compensation Committee of the
Board (“Committee”) selected each of the NEOs to participate in the MPIP for
2008 and established the 2008 performance goal based upon the performance
criteria of diluted earnings per share (“EPS”), and EPS performance target of a
designated earnings per share, and a cash award of 300% of the base salary of
each such officer for 2008 to the extent the goal is achieved.  The award is
subject to and interpreted in accordance with the terms and conditions of the
MPIP and no amount will be paid under the MPIP unless and until the Committee
has determined the extent to which the performance goal has been met and the
corresponding amount of the award earned by the participant.  The MPIP permits
the Committee to exercise downward discretion so as to pay an amount which is
less than the amount of the award earned by the participant.  In applying this
downward discretion, the Committee considers underlying operable metrics
communicated to the participant, which are noted in the table below.  Although
the chart below indicates a threshold payment, a named executive officer may
receive no payment as determined by results and approved by the Committee.

 

--------------------------------------------------------------------------------


 

Name

 

Target
Award
Opportunity
(% of base
salary)

 

Potential Award Payouts at Different
Levels of Performance
(% of Target Award)

 

Performance Measure Mix

 

 

Threshold

 

Target

 

Max

 

EPS

 

Business
 Unit

 

Individual

 

Douglas M. Baker, Jr.

 

110%

 

40%

 

100%

 

200%

 

100%

 

  0%

 

  0%

 

Steven L. Fritze

 

  70%

 

40%

 

100%

 

200%

 

  70%

 

  0%

 

30%

 

James A. Miller

 

  70%

 

40%

 

100%

 

200%

 

  30%

 

70%

 

  0%

 

Lawrence T. Bell

 

  60%

 

40%

 

100%

 

200%

 

  70%

 

  0%

 

30%

 

Thomas W. Handley

 

  70%

 

40%

 

100%

 

200%

 

  30%

 

70%

 

  0%

 

 

Executive Benefits and Perquisites

 

The following table sets forth the executive benefits and perquisites made
available by the Company to the NEOs for the 2008 fiscal year.

 

Executive Benefit or Perquisite

 

Description

Physical Examination

 

·      Annual reimbursement not to exceed $3,000

 

 

 

Mirror Savings and Pension Plan

 

·      Nonqualified ERISA excess benefit plans intended to restore benefits
limited by law under the tax-qualified savings and pension plans

·      Executives may also elect to defer up to 25% of base salary and annual
bonus, subject to the same investment alternatives (with the exception of the
Ecolab Stock Fund) and returns as under the tax-qualified savings plan

 

 

 

Supplemental Executive Retirement Plan

 

·      Maximum annual benefit of 60% of highest five consecutive years of base
salary and annual bonus (offset by other qualified and nonqualified pension
benefits)

·      Provides past service credit

 

 

 

Post-Retirement Death Benefit

 

·      Two times final average pay

 

 

 

Executive Life, Accidental Death and Dismemberment and Business Travel Accident
Insurance

 

·      Each are three times annual compensation for the preceding year

 

 

 

Long-Term Disability Insurance

 

·      60% of compensation, less the amount of the qualified benefit

 

 

 

Company Automobile

 

·      Allowance to replace prior executive company automobile lease program at
same value

 

 

 

Financial Counseling

 

·      Up to five percent of base salary plus unused amounts for the prior two
years for principal executive officer

·      Up to three percent of base salary plus unused amounts for the prior two
years for other named executive officers

 

 

 

Club Memberships

 

·      Limited to principal executive officer

 

 

 

Private Aircraft Usage

 

·      Limited to principal executive officer

 

 

(Not used in 2007)

 

 

 

Spousal Travel

 

·      Only when related to a business purpose

 

--------------------------------------------------------------------------------